7/12/2020        Case: 1:20-cv-04108 Document #: 1-2 Filed: 07/13/20 Page 1 of 2 PageID #:92
                https://courtlink.lexisnexis.com/cookcounty/FindDock.aspx?NCase=2020-L-006904&SearchType=0&Database=2&case_no=&PLtype=1&…




                                      Case Information Summary for Case Number
                                                    2020-L-006904

              Filing Date: 06/29/2020                                                 Case Type: CONTRACT
              Division: Law Division                                                  District: First Municipal
              Ad Damnum: $0.00                                                        Calendar: U
                                                         Party Information

              Plaintiff(s)                                                            Attorney(s)
              NORWEGIAN AIR                                                           DICELLO LEVITT &
              SHUTTLE ASA                                                             CASEY LL
                                                                                      10 N DEARBORN ST
                                                                                      CHICAGO IL, 60602
                                                                                      (312) 214-7900
              ARCTIC AVIATION
              ASSETS DA
              Defendant(s)                        Defendant Date of Service           Attorney(s)
              BOEING COMMERCIAL
              AVIATIO
              THE BOEING COMPANY

                                                            Case Activity

              Activity Date: 06/29/2020                            Participant: NORWEGIAN        AIR SHUTTLE ASA
                                   CONTRACT COMPLAINT FILED (JURY DEMAND)
                                                                                Attorney: DICELLO LEVITT & CASEY
                         Court Fee: 600.50
                                                                                          LL


              Activity Date: 06/29/2020                            Participant: NORWEGIAN        AIR SHUTTLE ASA
                                          SUMMONS ISSUED AND RETURNABLE
                                                                                Attorney: DICELLO LEVITT & CASEY
                                                                                          LL


              Activity Date: 06/29/2020                            Participant: NORWEGIAN        AIR SHUTTLE ASA
                                          SUMMONS ISSUED AND RETURNABLE
                                                                                Attorney: DICELLO LEVITT & CASEY

https://courtlink.lexisnexis.com/cookcounty/FindDock.aspx?NCase=2020-L-006904&SearchType=0&Database=2&case_no=&PLtype=1&…             1/2
7/12/2020        Case: 1:20-cv-04108 Document #: 1-2 Filed: 07/13/20 Page 2 of 2 PageID #:93
                https://courtlink.lexisnexis.com/cookcounty/FindDock.aspx?NCase=2020-L-006904&SearchType=0&Database=2&case_no=&PLtype=1&…

                                                                                          LL


              Activity Date: 06/29/2020                            Participant: NORWEGIAN        AIR SHUTTLE ASA
                                                 CASE SET ON STATUS CALL
                              Date: 10/29/2020
                                                                                   Judge: OTTO, MICHAEL F.
                       Court Time: 0930


              Activity Date: 06/29/2020                            Participant: NORWEGIAN        AIR SHUTTLE ASA
                                          CASE SET ON INDIVIDUAL CALENDAR


                                                                                                          Back to Top


                       Please note: Neither the Circuit Court of Cook County nor the Clerk of the
                   Circuit Court of Cook County warrants the accuracy, completeness, or the currency
                    of this data. This data is not an official record of the Court or the Clerk and may
                                       not be represented as an official court record.

                   If data does not appear in a specific field, we likely do not have the responsive data
                                                  in our master database.




https://courtlink.lexisnexis.com/cookcounty/FindDock.aspx?NCase=2020-L-006904&SearchType=0&Database=2&case_no=&PLtype=1&…             2/2
